SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

39
CA 12-00175
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE ESTATE OF EVELYN SONNELITTER, DECEASED,
GARY SONNELITTER, EXECUTOR, AND SONNELITTER
FAMILY TRUST,
PLAINTIFFS-APPELLANTS-RESPONDENTS,

                     V                                           ORDER

THE ESTATE OF JOSEPH WHITE, DECEASED, CAROL
ALABISO, EXECUTOR, DEFENDANT-RESPONDENT-APPELLANT,
CAROL ALABISO, GERALD MCCLAIN WHITLEY AND MCCLAIN
PROPERTIES, LLC, DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


HOGAN WILLIG, PLLC, AMHERST (COREY HOGAN OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS-RESPONDENTS.

KEENAN LAW CENTER, P.C., HAMBURG (JOHN J. KEENAN OF COUNSEL), FOR
DEFENDANT-RESPONDENT-APPELLANT THE ESTATE OF JOSEPH WHITE, DECEASED,
CAROL ALABISO, EXECUTOR.

LAWRENCE C. BROWN, CHEEKTOWAGA, FOR DEFENDANTS-RESPONDENTS.


     Appeal and cross appeal from an order of the Supreme Court,
Niagara County (Ralph A. Boniello, III, J.), entered May 26, 2011.
The order found Joseph White to have breached his fiduciary duty.

     It is hereby ORDERED that said appeal and cross appeal are
unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke &
Velzy, 140 AD2d 988; Chase Manhattan Bank, N.A. v Roberts & Roberts,
63 AD2d 566, 567; see also CPLR 5501 [a] [1]).




Entered:   March 21, 2014                       Frances E. Cafarell
                                                Clerk of the Court